Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  135745(25)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  LAWRENCE EUGENE DELL, #269764

               Plaintiff-Appellant,

  v                                                                  SC: 135745
                                                                     CoA: 281475
  ST CLAIR CIRCUIT COURT,

             Defendant-Appellee.
  ___________________________________

        On order of the Chief Justice, the motion for reconsideration of the order of
  January 31, 2008 is considered and it is DENIED because it does not appear the order
  was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2008                   _________________________________________
                                                                                Clerk